      Case 2:19-cv-01920-MCE-AC Document 27 Filed 05/27/20 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Christopher Tan
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                  EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     CHRISTOPHER TAN,                                   Case No.: 2:19-cv-01920-MCE-AC
11
                     Plaintiff,
12                                                      ORDER
13           vs.

14 TRANSUNION LLC., et. al.
            Defendants.
15

16
             Pursuant to the stipulation of the Parties, TransUnion, LLC is dismissed with prejudice and
17
     each party shall bear its own attorneys’ fees and costs. The Clerk of the Court is directed to close
18
     this case.
19
             IT IS SO ORDERED.
20
     Dated: May 26, 2020
21

22

23

24

25

26

27

28

                                                       1
                                                     ORDER
